UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.:000-53072 EMMAUS HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 310-214-0065 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Former Name Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Nox The registrant had 24,381,667 shares of common stock, par value $0.001 per share, outstanding as of August 12, 2011. EMMAUS HOLDINGS, INC. FORM10-Q For the Quarterly Period Ended June 30, 2011 INDEX Page PartI Financial Information Item 1. Financial Statements (a) Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 1 (b) Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 2 (c) Consolidated Statement of Changes in Shareholders’ Equity for the Period from December 20, 2000 (Inception) to June 30, 2011 5 (d) Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 7 (e) Notes to Consolidated Financial Statements as of and for the Six Months ended June 30, 2011 (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PartII Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 36 Item 3. Default Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures i Item 1. Financial Statements EMMAUS HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets As of June 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Marketable securities Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Marketable securities, long-term - Intangibles, net Notes receivable Deposits Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party - Dissenting shareholders’ interest payable - Notes payable Convertible notes payable, net LONG-TERM LIABILITIES Notes payable - Convertible notes payable Total Liabilities SHAREHOLDERS’ EQUITY Common stock – par value $0.001 per share, 100,000,000 shares authorized, 24,381,667, (excluding 47,178 shares held by stockholders who exercised dissenters’ rights) and 20,365,054 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated other comprehensive income, net of deferred tax provision of $0 Deficit accumulated during the development stage ) ) Total Shareholders’ Equity ) Total Liabilities & Shareholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 1 EMMAUS HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, From December 20, 2000 (date of inception) to June 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) SALES SALES RETURN ) REVENUES ) COST OF GOODS SOLD Cost of goods sold Scrapped inventory - Total cost of goods sold GROSS PROFIT (LOSS) ) ) OPERATING EXPENSES Research and development Selling General and administrative LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) LOSS BEFORE INCOME TAXES ) INCOME TAXES - ) - NET LOSS ) OTHER INCOME Unrealized holding gain on securities available-for-sale 673,153 - ) - COMPREHENSIVE LOSS ) NET LOSS PER COMMON SHARE ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 2 EMMAUS HOLDINGS, INC. (A Development Stage Company) Consolidated Statement of Changes in Shareholders’ Equity for the period from December 20, 2000 (Inception) to June 30, 2011 (unaudited) Common stock – par value $0.001 per share, 100,000,000 shares authorized Shares Common stock Additional Paid-inCapital Accumulated Other Comprehensive Income Deficit Accumulated during Development Stage Total Balance, December 31, 2000 (1) (2) $ $ ) - $
